DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason’s for Allowance
	The following is an examiner’s statement of reasons of for allowance:
	Although many of the limitations found within the claims are known in the art, claim 1, claim 22, and claim 32 are found to be allowable because the examiner finds that the combination of positively required structure recited in the independent claim would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject the claims.
Regarding claim 1, the examiner has found that the closest prior art of record fails to teach “a first pulley that drives the first driving shaft; a second pulley that is disposed at a position different from the first pulley in a longitudinal direction of the headbox and drives the second driving shaft, wherein a rotational axis of the first pulley and a rotational axis of the second pulley are substantially coaxial, the first pulley and the second pulley being disposed in parallel along the longitudinal direction; and an urging member that is disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley”.
	Regarding claim 22, the examiner has found that the closest prior art of record fails to teach “a rotational axis of the first pulley and a rotational axis of the second pulley are substantially coaxial, the first pulley and the second pulley are disposed in parallel along the longitudinal direction” in combination with the limitation “the first driving shaft and the second driving shaft are disposed in parallel so that a position of an axial center of the first driving shaft is different from a position of an axial center of the second driving shaft in an orthogonal direction perpendicular to the longitudinal direction, a position of an axial center of the second pulley is different from the position of the axial center of the second driving shaft in the orthogonal direction”.
Regarding claim 23, the examiner has found that the closest prior art of record fails to teach “an urging member that is disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley”, in combination with “the first driving shaft and the second driving shaft are disposed in parallel so that a position of an axial center of the first driving shaft is different from a position of an axial center of the second driving shaft in an orthogonal direction perpendicular to the longitudinal direction, a position of an axial center of the second pulley is different from the position of the axial center of the second driving shaft in the orthogonal direction, and the transmission mechanism converts a rotation around the axial center of the second pulley to a rotation around the axial center of the second driving shaft and transmits the converted rotation to the second driving shaft.
	Claims 4-8, 10-14, 17-20,  and 24-28 are allowable for depending from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634